IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 56 WM 2014
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
CHARLES DENNIS BRITTON,       :
                              :
               Petitioner     :


                                         ORDER



PER CURIAM

         AND NOW, this 24th day of September, 2014, the Petition for Allowance of

Appeal Nunc Pro Tunc is GRANTED. While counsel did not demonstrate that the

failure to file a timely Petition for Allowance of Appeal was the result of anything other

than counsel’s negligence, Petitioner is entitled to a counsel-filed Petition for Allowance

of Appeal. See Pa.R.Crim.P. 122; Commonwealth v. Liebel, 825 A.2d 630 (Pa. 2003).

Counsel is DIRECTED to file a Petition for Allowance of Appeal within 15 days of this

order.